    Case 3:21-cv-00371-SMY Document 18 Filed 07/20/21 Page 1 of 4 Page ID #47




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN JOHN BROKAW,                                   )
                                                        )
                  Plaintiff,                            )
                                                        )
vs.                                                     )        Case No. 3:21-cv-00371-SMY
                                                        )
ILLINOIS DEPARTMENT OF                                  )
HUMAN SERVICES, et al.,                                 )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM AND ORDER
YANDLE, District Judge:

         Plaintiff Benjamin John Brokaw filed this civil rights lawsuit alleging deprivations of his

constitutional rights. The Complaint was dismissed at screening for failure to state a claim for

relief. (Doc. 16). Plaintiff subsequently filed a First Amended Complaint (Doc. 17), which is now

before the Court for preliminary review. 1 Any portion of the First Amended Complaint that is

legally frivolous, malicious, fails to state a claim for relief, or requests money damages from an

immune defendant must be dismissed. 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B).

                                                     Discussion

         A Complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), and include “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly , 550 U.S. 544, 547 (2007).

Additionally, a plaintiff is required to associate specific defendants with specific claims, so that

defendants are put on notice of the claims brought against them and so they can properly answer


1
 Plaintiff is being held at Chester Mental Health Center, but has not apprised the Court as to his status (civil detainee,
pre-trial detainee, or prisoner). Regardless of his status, Plaintiff is proceeding in forma pauperis (Doc. 11) and
therefore, the Court must conduct a preliminary review of the First Amended Complaint. See 28 U.S.C. §§ 1915A,
1915(e)(2).
    Case 3:21-cv-00371-SMY Document 18 Filed 07/20/21 Page 2 of 4 Page ID #48




the Complaint. Id. at 555. And, because Plaintiff brings his claims under §1983, he must allege

that each defendant was personally involved in the deprivation of a constitutional right. Matz v.

Klotka, 769 F.3d 517, 528 (7th Cir. 2014) (“[I]ndividual liability under § 1983 requires personal

involvement in the alleged constitutional deprivation”). Merely listing a defendant in the case

caption is not enough to state a claim. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

          Plaintiff’s Complaint was dismissed at screening because he did not mention any defendant

by name in his statement of claim and did not describe what each defendant allegedly did, or failed

to do, to violate his constitutional rights. (Doc. 16). Plaintiff’s First Amended Complaint (Doc.

17) suffers from the same deficiencies and, therefore, also fails to state a claim for relief.

          Due to the pleading deficiencies, the First Amended Complaint will be dismissed. Plaintiff

will be granted leave to file a Second Amended Complaint but should take heed of the Court’s

instructions in this Order. 2 Further, if Plaintiff chooses to file a Second Amended Complaint, he

is once again instructed to apprise the Court of his status as a civil detainee, pre-trial detainee, or

prisoner. 3

                                                   Disposition

          The First Amended Complaint is DISMISSED without prejudice for failure to state a claim

upon which relief may be granted. Plaintiff is GRANTED leave to file a Second Amended

Complaint on or before AUGUST 19, 2021. The Second Amended Complaint will be subject to

review.



2
 In the First Amended Complaint, Plaintiff seeks to bring claims against the Defendants for violations of the state
mental health code. Section 1983 protects plaintiffs from constitutional violations, not violations of state laws or
departmental regulations. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.2003). If Plaintiff wishes to proceed in this
Court under 42 U.S.C. § 1983, he must identify a violation of his federal constitutional rights.
3
 Plaintiff states he needs access to his original copies and statements. He does not, however, explain why he does not
have access to the referenced documents or what relief he seeks from the Court in that regard.


                                                          2
 Case 3:21-cv-00371-SMY Document 18 Filed 07/20/21 Page 3 of 4 Page ID #49




       Should Plaintiff file a Second Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “Second

Amended Complaint” and use the case number for this action (No. 21-371). Further, Plaintiff

should identify each defendant in the case caption and include sufficient allegations against each

defendant to describe what the defendant did or failed to do to violate his constitutional rights, see

DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful complaint generally

alleges “the who, what, when, where, and how ....”), and as much as possible, include the relevant

facts in chronological order, inserting each defendant’s name where necessary to identify the actors

and each defendant’s actions.     While Plaintiff may use “John Doe” or “Jane Doe” to refer to

parties whose names are unknown, he must still follow pleading standards and include a short,

plain statement of the case against that party. He must describe each Doe Defendant, when he

encountered each Doe Defendant, and the circumstances of the encounter. He is required to

identify the Doe Defendants as much as possible and at least distinguish between different Does.

(For example, John Doe # 1 did X and John Doe # 2 did Y.). To facilitate Plaintiff’s compliance

with this Order, the Clerk of Court is DIRECTED to mail Plaintiff a civil rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to a previously filed

Complaint. Instead, the Second Amended Complaint must stand on its own, without reference to

any previous pleading.

       If Plaintiff fails to file his Second Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the case will be dismissed with

prejudice for failure to state a claim for relief, failure to comply with a court order, and for



                                                  3
 Case 3:21-cv-00371-SMY Document 18 Filed 07/20/21 Page 4 of 4 Page ID #50




failure to prosecute his claims. See Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The

dismissal will count as a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court of any change in his address; the Court will not independently investigate his whereabouts.

This shall be done in writing and not later than 7 days after a transfer or other change in address

occurs. Failure to comply with this order will cause a delay in the transmission of court documents

and may result in dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 20, 2021

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                4
